Citation Nr: 9924861
Decision Date: 08/31/99	Archive Date: 02/08/00

DOCKET NO. 97-18 833               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome.

2. Entitlement to an initial disability rating in excess of 20
percent for fibromyalgia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to February
1996.

This matter comes before the Board of Veteran's Appeals (Board) on
appeal from an April 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran withdrew her request for a hearing before a member of
the Board in May 1999.

The Board notes that effective March 1, 1999, the United States
Court of Veterans Appeals changed its name to the United States
Court of Appeals for Veterans Claims (hereinafter, "the Court").

FINDINGS OF FACT

1. The claim of entitlement to service connection for carpal tunnel
syndrome is not supported by cognizable evidence showing that the
claim is plausible or capable of substantiation.

2. Fibromyalgia is manifest by subjective areas of soreness in
several different areas along the left and right scapular borders
and in the lower back. The discomfort is related to her stress
level and is intermittent in nature.

CONCLUSIONS OF LAW

1. The claim for service connection for carpal tunnel syndrome is
not well-grounded. 38 U.S.C.A. 5107 (West 1991).

2 - 

2. The criteria for an initial disability rating in excess of 20
percent for fibromyalgia have not been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 U.S.C.A.  4.1, 4.3, 4.7, 4.109 4.71a, Diagnostic
Code (DC) 5025 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection for carpal tunnel syndrome.

Criteria

VA law and regulations provide that service connection may be
granted when there is a current diagnosis of a disability resulting
from a disease or injury incurred in or aggravated by service or
for any disease diagnosed after service, when all the evidence,
including that pertinent to service, established that the disease
was incurred in-service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1998). The threshold question that must be resolved
with regard to a claim is whether the veteran has presented
evidence that the claim is well-grounded. See 38 U.S.C.A. 5107(a);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

An allegation that a disorder is service-connected is not
sufficient; the veteran must submit evidence in support of the
claim that would "justify a belief by a fair and impartial
individual that the claim is plausible." See 38 U.S.C.A. 5107(a);
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, a well-grounded claim for service connection requires
(1) medical evidence of a current disability; (2) medical or, in
certain circumstances, lay evidence of in-service incurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between the claimed in-service disease or injury and the
present disease or injury. Caluza v. Brown, 7 Vet. App. 489, 504,
506 (1995); see also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir.
1997) (expressly adopting definition of well-grounded claim set
forth in Caluza, supra).

3 -

The second and third Caluza elements can be satisfied under 38
C.F.R. 3.303(b) by (a) evidence that the condition was "noted"
during service or during an applicable presumptive period; (b)
evidence showing post-service continuity of symptomatology; and (c)
medical or, in certain circumstances, lay evidence of a nexus
between the present disability and the post-service symptomatology.
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97
(1997). For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the claim
must be presumed. Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Where the determinative issue involves the question of a medical
diagnosis or causation, only individuals possessing specialized
training and knowledge are competent to render a medical opinion.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claim is well-grounded, the claimant's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19, 21
(1993).

If the veteran fails to submit evidence in support of a plausible
claim, the VA is under no duty to assist the veteran in any further
development of the claim. Further, the veteran's burden to submit
evidence sufficient to establish a well-grounded claim is the-
veteran's alone and is not relieved by the benefit of the doubt
provision. See 38 U.S.C.A. 5107; Epps v. Gober, 126 F.3d 1464 (Fed.
Cir. 1997).

Factual Background

The service medical records reflect that the veteran was a computer
operator. A periodic non-flying medical examination dated in April
1990 is silent as regards carpal tunnel syndrome. There is a note
affixed to the examination, which reflects that the veteran denied
any significant medical or surgical history since the last
examination. A February 1990 PUHLES profile reflects a "1" for each
factor evaluated.

4 -

The April 1990 physical examination reflects that the upper
extremities were evaluated as normal. A September 1993 entry
reflects soreness of the left hand, pain across the palmar aspect.
On physical examination, there was no muscle wasting. There was
full range of motion of the fingers and wrists with equal flexion
and extension strengths bilaterally. There was no sensory loss. The
radial pulses were strong and equal. The assessment was possible
over-use syndrome; possible inflammation. The plan included
splinting the left wrist with the thumb, Motrin, and resting the
hands and the arms every hour. The veteran was noted to work at a
computer terminal.

Thereafter, on September 8, 1993, the veteran wished to play ball.
She reported that she would wear the splint and not use her left
hand. The assessment was possible overuse injury versus
inflammatory process. The veteran was warned to proceed with
caution that use of the left hand may worsen the current condition.
Twelve days later, the veteran was again evaluated. She complained
of numbness to the palmar aspect of the distal left wrist. The pain
had decreased; but numbness was beginning. The pain had improved as
it was associated with the use of the left thumb. A positive
Tinel's sign was noted. The assessment was early carpal tunnel
syndrome. The plan included wearing a splint at the hour of sleep
and during repetitive activities. The veteran was to the clinic if
any weakness of the hand or fingers; or if uncomfortable. The March
1995 serial physical examination reflects that the upper
extremities were evaluated as normal.

The May 1997 VA examination reflects that the veteran is right
handed. The veteran was noted to work part-time with computers. She
complained of discomfort that started in the dorsum of the right
wrist and traveled into the distal forearm. She did not report
numbness or tingling in the fingers. She denied any problem with
the left wrist. On physical examination, the right arm and forearm
circumferences about both was about 0.5 inch greater than the left,
which was normal. She had full range of motion of her wrist in both
flexion and extension. Her forearms had normal pronation and
supination. She easily flexed her fingers fully into her palm.

5 -

The veteran had normal pinch to the index and fifth fingers. Manual
testing of the strength of the fingers in abduction and adduction
was normal. There was normal flexion strength of the fingers. The
radial pulses were normal. The biceps, triceps, and brachioradialis
deep tendon reflexes were normal. The. Tinel's sign on the lower
aspect of the right wrist was negative. The examiner added that in
reviewing the claims folder, he found that in September 1993 she
was seen not by a physician but by a "DSC officer" and the comment
was a possible carpal tunnel of the left hand.

The examiner noted that the September 1993 entries were specific to
the left wrist. There was no comment on the right wrist. The
examiner added that the veteran did not have carpal tunnel
syndrome. The intermittent symptoms that she described in her right
wrist have not been noted on any other medical records. She did not
describe any left wrist symptoms during the examination. The
complaint of symptoms on the dorsum of the wrist radiating into the
proximal forearm is not carpal tunnel syndrome. With normal ranges
of motion of the right wrist, the examiner felt further evaluation
with x-ray study was not required.

Analysis

The Board does not dispute the veteran's contentions as to
experiencing right wrist discomfort, however, there is no competent
medical evidence that establishes the current right wrist
complaints are related to service. The veteran, herself, reported
right wrist complaints, not left. Although, the service medical
records reflect an assessment of possible carpal tunnel syndrome in
September 1993, the service medical records are silent as to right
wrist complaints. As a matter of fact, the March 1995 physical
examination reflects that the upper extremities were evaluated as
normal, suggesting that the left wrist/hand complaints were
transient in nature. Without a current disability related to her
period of service, the veteran has not presented a plausible claim.
See Epps and Grottveit, both supra.

The competent medical evidence of record fails to demonstrate that
the veteran currently has a chronic acquired disorder manifested by
right wrist pain, which has been linked to her service.

6 -

In other words, the veteran's claim for service connection of
carpal tunnel syndrome of the right wrist is predicated on her own
lay opinion. As it is the province of trained health care
professionals to enter conclusions which require medical opinions
as to causation, Grivois, the veteran's lay opinion is an
insufficient basis upon which to find this claim well-grounded.
Espiritu and King, supra.

Section 5107 of Title 38, United States Code unequivocally places
an initial burden upon the claimant to produce evidence that her
claim is well-grounded; that is, that her claim is plausible.
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown,
5 Vet. App. 91, 92 (1993). Because the veteran has failed to meet
this burden, the Board finds that her claim for service connection
for carpal tunnel syndrome must be denied as not well-grounded..

As the veteran's claim of entitlement to service connection for
carpal tunnel syndrome of the right wrist is not well-grounded, the
doctrine of reasonable doubt has no application to her case. 38
U.S.C.A. 5107(b).

The Board further finds that the RO advised the veteran of the
evidence necessary to establish a well-grounded claim, and the
veteran has not indicated the existence of any post service medical
or other evidence that has not already been requested and/or
obtained that would well-ground her claim. McKnight v. Gober, 131
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997).

The United States Court of Appeals for Veterans Claims (Court) has
held that if the veteran fails to submit a well grounded claim, VA
is under no duty to assist in the further development of that
claim. 38 U.S.C.A. 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49,
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R.
3.159(a).

7 - 

The appellant's representative contends that VA has expanded its
duty to assist because it is required to fully develop a claim
before making a decision on claims that are not well grounded.
Veterans Benefits Administration Manual M21-1, Part III, Chapter 1,
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1
provisions indicate that the claim must be fully developed prior to
determining whether the claim is well grounded, and suggests that
this requirement is binding on the Board.

The Board, however, is required to follow the precedent opinions of
the Court. 38 U.S.C.A. 7269 (West 1991); Tobler v. Derwinski, 2
Vet. App. 8, 14 (1991). Subsequent to the revisions to the M21-1
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held
that the Board is not required to remand a claim for additional
development, in accordance with 38 C.F.R. 19.9 (1998), prior to
determining that a claim is not well grounded.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), the
Court held that the Manual M21-1 provisions pertaining to the
development of claims prior to a finding of well groundedness are
interpretive, in that they do not relate to whether a benefit will
be allowed or denied, nor do they impinge on a benefit or right
provided by status or regulation. The Court found that the M21-1
provisions constituted ".administrative directions to the field
containing guidance as to the procedures to be used in the
adjudication process," and that the policy declarations did not
create enforceable rights. The Court also found that interpretive
provisions that are contrary to statutes are not entitled to
deference, and that in the absence of a well grounded claim VA
could not undertake to assist a veteran in developing the facts
precedent to the claim.

The Board is not bound by an administrative issuance that is in
conflict with binding judicial decisions, and the Court's holdings
on the issue of VA's duty to assist in connection with the well
grounded claim determination are quite clear. Bernard v. Brown, 4
Vet. App. 384, 394 (1993); 38 C.F.R. 19.5 (1998).

- 8 -

II. Entitlement to an initial rating in excess of 20 percent for
fibromyalgia.

Criteria

The veteran was originally granted service connection for
fibromyalgia in an April 1996 rating action, and assigned a 10
percent rating under Diagnostic Code 5099- 5295 of the VA Rating
Schedule effective from February 6, 1996, the day after separation
from service. 38 C.F.R. 4.71a. The veteran appealed the initial
disability rating following the initial award of service
connection.

In a March 1999 rating action, the RO increased the veteran's
rating to 20 percent under Diagnostic Code 5025 effective from
February 6, 1996. As a consequence of the procedural posture of
this current appeal which stems from the April 1996 rating action
and is part of the original claim received in April 1996, it may
not be construed as a claim for an increase and all evidence
relevant to the initial award of service connection must be
reviewed. Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. 4.1, 4.2 (1998), the Board has
reviewed the veteran's service medical records and all other
evidence of record pertaining to her service-connected fibromyalgia
and has found nothing in the record that would lead to a conclusion
that the current evidence of record is inadequate for rating
purposes. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. 38 C.F.R. Part 4 (1998). Separate diagnostic
codes identify the various disabilities. 38 U.S.C.A. 1155; 38
C.F.R. 4.1. It is the intent of the VA Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, to recognize
disabilities of the musculoskeletal system that result in
anatomical damage, functional loss and evidence of disuse, and/or
abnormal excursion of movement, for example, less movement than
normal, more movement than normal, weakened movement or pain on
movement. 38 C.F.R. 4.40, 4.45, 4.71 (1998).

9 -

Generally, the degrees of disability specified are considered
adequate to compensate for considerable loss of working time from
exacerbations or illnesses proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1, 4.10 (1998).

When there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating; otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. When after careful consideration of all the evidence of
record, a reasonable doubt arises regarding the degree of
disability, such doubt shall be resolved in favor of the claimant.
38 C.F.R. 4.3.

At the time of the original rating action, fibromyalgia was an
unlisted condition. 38 C.F.R. 4.20 ... provides that "when an
unlisted condition is encountered it will be permissible to rate
under a closely related disease or injury in which not only the
functions affected, but the anatomical localization and
symptomatology are closely analogous." The veteran's predominant
symptoms were rated analogously under DC 5295, lumbosacral strain.
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).

The Board notes that the interim rule for the schedular criteria
for fibromyalgia was promulgated in 1996 and cited as 61 Fed. Reg.
2043 8 (May 7, 1996). This rule was adopted as final without change
by 64 Fed. Reg. 32410-32411 (June 17, 1999) and is codified at 38
C.F.R. 4.7 la, DC 5025. Under diagnostic code 5025, a 20 percent
disability rating is warranted for fibrositis that is episodic,
with exacerbations often precipitated by environmental or emotional
stress or by overexertion, but that are present more than one-third
of the time. A 40 percent evaluation is warranted for fibrositis
with widespread musculoskeletal pain and tender points, with or
without associated fatigue, sleep disturbance, stiffness,
paresthesias, headache, irritable bowel symptoms, depression,
anxiety, or Raynaud's-like symptoms. Widespread pain means pain in
both the left and right sides of the body, that is both above and
below the waist, and that affects both the axial skeleton (i.e.,
cervical spine, anterior chest, thoracic spine, or low back) and
the extremities.

- 10 - 

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust the schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary for Benefits or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extraschedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities.
The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

The provisions of 38 C.F.R. 4.40 state that the disability of the
musculoskeletal system is primarily the inability, due to damage or
infection in parts of the system, to perform the normal working
movements of the body with normal excursion, strength, speed,
coordination, and endurance. According to this regulation, it is
essential that the examination on which ratings are based
adequately portrays the anatomical damage, and the functional loss,
with respect to these elements. In addition, the regulations state
that the functional loss may be due to pain, supported by adequate
pathology and evidenced by the visible behavior of the claimant
undertaking the motion. Weakness is as important as limitation of
motion, and a part which becomes painful on use must be regarded as
seriously disabled. 38 C.F.R. 4.40.

The provisions of 38 C.F.R. 4.45 state that when evaluating the
joints, inquiry will be directed as to whether there is less
movement than normal, more movement than normal, weakened
involvement, excess fatigability, incoordination, and pain on
movement. 38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important factor
of disability. The intent of the rating schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint. The
joints involved should be tested for pain on both active and
passive motion, in weight-bearing and nonweight-bearing and, if
possible, with range of the opposite undamaged joint. 38 C.F.R.
4.59.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim in
which case, the claim, is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102,4.3
(1998).

Factual Background

In essence, the service medical records reflect that between
November 1995 and January 1996, the veteran was evaluated for
multiple areas of pressure point tenderness all over her body,
especially the face, neck, shoulder, and lower back. There was some
decreased range of motion. The assessment included myofascial pain
and fibromyalgia. A separate entry dated in January 1996 refers to
headache, back, and shoulder pain. This entry reflects that work at
her computer workstation tends to increase pain. The January 1996
report of medical assessment for separation reflects that the
veteran had been receiving therapy on her back, that she
experienced a lot of low back pain, and that it was painful to work
on her computer for an extended period of time.

- 12 -

The May 1997 VA muscle examination reflects that the veteran had an
onset of generalized muscular soreness throughout her body early in
1994. There was no specific history of injury. She began to notice
the discomfort in multiple bodily areas associated with tightness
in lots of muscle groups. She related a lot of her muscle tightness
and soreness to increasing stress. She ultimately underwent a
voluntary discharge from the military in February 199[6]. She
currently works part-time doing computer work.

She complains about intermittent aches in her neck and upper as
well as lower back with the neck being the worse of the areas. The
symptoms are intermittent. She denied any influence of weather on
her symptoms. The discomfort seemed to be related to stress levels.
On weekends, when she was not at work, she felt her best. If she
sat at her terminal working for more than an hour at a time, she
had to get up and change bodily posture because she developed aches
and pains in different areas of her torso. On physical examination,
she appeared completely normal without abnormal posture. She had a
normal gait. She sat through the interview normally.

She was able to get in and out of the chair normally. She was able
to get on and off the examining table without trouble. She had
completely normal range of motion of the lumbosacral spine and
cervical spine. There was no evidence of any lumbar muscle spasm.
On palpation, she complained of discomfort to several areas and in
the midline at about the level of thoracic disc 12 and lumbar disc
1. There was no paramuscle spasm or subcutaneous modularity. She
had normal hip rotation. She complained of discomfort to palpation
directly over the right greater trochanter.

She denied any sternal compression discomfort. This morning there
was no discomfort to palpation over the clavicles, upper ribs, or
the sternal costal margins. She complained about discomfort over
the entire medial right scapular border into the posterior neck
triangle. and over the area of the lower left scapular border. The
examiner reported that she has subjective multiple areas of alleged
discomfort which, of course, cannot be documented other than by her
say so.

13 -

The examiner noted that the appellant had no sign of any loss of
strength, loss of motion, or deformity. He noted that the soft
tissue envelope, other than being sore to palpation in multiple
areas, was completely negative to examination. The veteran had
cervical spine x-ray evidence of mild degenerative changes at one
level which the examiner felt had no clinical significance.

Analysis

Initially the Board finds that the veteran's claim for entitlement
to an initial evaluation in excess of 20 percent for her
fibromyalgia is well grounded within the meaning of 38 U.S.C.A.
5107(a); that is, a plausible claim has been presented. Murphy v.
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is sufficient to
establish a well grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The veteran's
assertions concerning the severity of her fibromyalgia (that are
within the competence of a lay party to report) are sufficient to
conclude that her claim for an increased evaluation for that
disability is well grounded. King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been
properly developed to their full extent and that VA has met its
duty to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White
v. Derwinski, 1 Vet. App. 519 (1991).

In reviewing this evidence, the Board observes that the clinical
findings contained in the service medical records reflect
evaluations of multiple pressure point tenderness diagnosed as
fibromyalgia which continued after service. The service medical
records reflect that the tender points are all over the body,
particularly in the back and shoulder. The May 1997 VA examination
reflects multiple areas of soreness along the left and right
scapular borders and in the lower back. The veteran reported that
she medicated intermittently with Darvocet and that the pain
appeared to be exacerbated by stress.

- 14 -

The Board emphasizes that although the veteran has objective
evidence of tenderness over pressure points and has had some
decreased range of motion, these were considered in the current
rating. 38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206
(1995).

In this regard, the Board notes that the most recent VA examination
of record conducted in May 1997 shows the examiner could not
clinically objectively substantiate the appellant's multiple
complaints of discomfort, and that radiographic findings of
cervical arthritis at one level were of no clinical significance.

The Board has considered application of the criteria under 38
C.F.R. 4.40, 4.45, 4.59, to the veteran's fibromyalgia, but notes
there is no clinical objective pathology of functional loss due to
pain, limitation of motion, weakness, arthritis, etc., which would
permit assignment of a higher evaluation under these criteria. The
current 20 percent evaluation under diagnostic code 5025 adequately
compensates the appellant for the level of impairment demonstrated
on examination.

The Board notes that a lay person can provide evidence of visible
symptoms. Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). However, VA regulations require
that a finding of dysfunction due to pain must be supported by,
among other things, adequate pathology. 38 C. F. R. 4.40; Hatlestad
v. Derwinski, 1 Vet. App. 164 (1991).

Based on the clinical findings, the veteran's fibromyalgia is more
appropriately rated as 20 percent disabling based on the episodic
nature of the discomfort with exacerbations often precipitated by
environmental or emotional stress. The veteran reported that she
felt her best on weekends when she was not working. The Board notes
that the evidence pertinent to the fibromyalgia is not indicative
of widespread musculoskeletal pain and tender points that are
constant or nearly so, and refractory to therapy to warrant a 40
percent disability rating based on these facts under DC 5025.

15 - 

The Board notes that this case involves an appeal as to the initial
rating of the veteran'' fibromyalgia, rather than an increased
rating claim where entitlement to compensation had previously been
established. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In initial rating cases, separate ratings can be assigned for
separate periods of time based on the facts found, a practice known
as "staged" ratings. Id at 9. In the case at hand, the Board finds
that a staged rating is not appropriate.

With respect to this claim, the Board observes that in light of
Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have
jurisdiction to assign an extra-schedular rating under 38 C.F.R.
3.321(b)(1) (1998), in the first instance. The Board, however, is
still obligated to seek all issues that are reasonably raised from
a liberal reading of documents or testimony of record and to
identify all potential theories of entitlement to a benefit under
the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own. In the veteran's case at hand, the RO
determined that her fibromyalgia had not rendered her disability
picture unusual or exceptional in nature as to warrant assignment
of an increased evaluation on an extraschedular basis.

In the unusual case where the schedular evaluations are found to be
inadequate, an extraschedular evaluation may be assigned
commensurate with the impairment in the average earning capacity
due exclusively to the service-connected disability or
disabilities. 38 C.F.R. 3.321(b)(1) (1998). In reviewing this case,
the Board also must consider whether additional benefits are
warranted under any of the provisions of Parts 3 and 4. As to the
disability picture presented in this case, the Board cannot
conclude that the disability picture is so unusual or exceptional,
with such related factors as frequent hospitalization or marked
interference with employment, as to prevent the use of the regular
rating criteria.

- 16 - 

The Board acknowledges the veteran's contentions that she has to
frequently alter her position at work and that it occasionally
interferes with her sleep at night. It is important to note that
these factors are not so exceptional as to preclude the use of the
regular rating criteria. Moyer v. Derwinski, 2 Vet. App. 289, 293
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting
that the disability evaluation itself is recognition that
industrial capabilities are impaired). In sum, the Schedule for
Rating Disabilities is shown to provide a fair and adequate basis
for rendering a decision in this case.

In the absence of an exceptional or unusual disability picture
marked by frequent hospitalizations for the disability or marked
interference with employment, the Board finds that the criteria for
submission for assignment of an extra-schedular rating pursuant to
38 C.F.R. 3.321(b)(1) are not met. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995).

Although the veteran is entitled to the benefit of the doubt where
the evidence is 'in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for an initial disability evaluation
in excess of 20 percent for fibromyalgia. Gilbert v. Derwinski, 1
Vet. App. 49, 53 (1990).

ORDER

The veteran not having submitted a well grounded claim of
entitlement to service connection for carpal tunnel syndrome, the
appeal is denied.

Entitlement to an initial disability rating in excess of 20 percent
for fibromyalgia is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

17 -



